DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
0. The present application is being examined under the pre-AIA  first to invent provisions. 
1. Action is responsive to Applicant’s Application filed 05/07/2021. 
2. Claims 1-21 are presented in which claims 1, 8 and 15 are independent, examined and pending.

Information Disclosure Statement
3. The information disclosure statements (IDS) submitted on 03/09/2021were submitted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner and electronically signed as attached.
Double Patenting
4.1. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
This is an obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 of Parent 10803492.  Although the conflicting are not patentably distinct from each other because since the claim of the 
Listed below, by example, is the comparison and rejection of method claims 8-14 of the instant application to and by the method claims 10-17 of the U.S. Patent 10803492. Similarly, the system claims 1-7 of the instant application are rejected over the system claims of 1-9 and 10 of the U.S. Patent 10803492 based on the same rationale; and the medium claims 15-21 of the instant application are rejected over the medium claims of 18-24 and 26-27 of the U.S. Patent 10803492 based on the same rationale.
	
Instant Application claims 8-14
 Patent 10803492 claims 10-17
8. A method performed by a plurality of computers of a messaging platform, the method comprising: 
receiving a request to populate a message stream for a requesting user account of the messaging platform, wherein the requesting user account is subscribed to 























determining that a followee account of the plurality of followee accounts for the requesting user account is connection graph similar to each of one or more promotion accounts according to relationship data representing relationships between accounts maintained by the messaging platform; 

in response, selecting one or more items of promoted content provided by the one or more promotion accounts that are connection graph similar to the followee account of the 















providing, to the requesting user account in response to the request, a message stream having the one or more items of 











9. The method of claim 8, wherein two accounts are connection graph similar according to the relationship data when a measure of similarity between respective 






10. The method of claim 9, wherein the relationship data for each account comprises connection graph data defining one or more relationships in a respective connection graph representing accounts that are subscribed to receive messages from other accounts.

11. The method of claim 8, wherein each of the plurality of promotion accounts is a respective account of the real-time messaging platform that has provided one or more items 

12. The method of claim 8, wherein, for each account, the connection graph data for the account further includes engagement metrics that measure engagements by the account with messages in the streams of messages, and wherein a measure of similarity between two connection graphs is based on a similarity between respective engagement metrics included in the graph data of the respective connection graphs.

















13. The method of claim 8, wherein a measure of similarity between two connection graphs is a measure of (i) a number of accounts represented in the two connection graphs following same respective accounts, (ii) a number of accounts represented in the two connection graphs engaging with same respective messages posted to the platform, or both.

14. The method of claim 8, further comprising maintaining a candidate map that associates promotion accounts with sufficiently similar connection graphs, and wherein determining that the followee account of the requesting user account is connection graph similar to the one or more promotion accounts comprises determining that the followee account is mapped to the one or more promotion accounts in the candidate map.



receiving a request for a stream of messages to be provided to a requesting user account of a plurality of user accounts of a real-time messaging 
wherein a relationship on a connection graph between a pair of accounts represents that a first, follower account of the pair of accounts is subscribed to receive messages provided to the real-time messaging platform by a second, followee account of the pair of accounts; 
selecting candidate items of promoted content to be provided to the requesting user account, wherein each item of promoted content is a promoted 



11. The method of claim 10, wherein selecting the one or more items of promoted content comprises: excluding from the candidate items of promoted content, items of promoted content that have a respective measure of fatigue that indicates that the item has been provided to the requesting user account a number of times meeting a predetermined frequency threshold within a predetermined period of time.






12. The method of claim 10, wherein at least one item in the candidate items of promoted content is a recommendation to follow another user account or a trend, wherein the trend is represented as a list of textual items.













13. The method of claim 10, wherein, for each account, the connection graph data for the account further includes engagement metrics that measure engagements by the account with messages in the streams of messages; and wherein the measure of similarity between two connection graphs is based on a similarity between respective engagement metrics included in the graph data of the respective connection graphs.

14. The method of claim 10, wherein selecting the candidate items of promoted content further comprises: excluding items of promoted content 











15. The method of claim 14, further comprising: for each targeted user account of the one or more identified promotion accounts, identifying respective related user accounts that are related to the targeted user account in a respective connection graph for the targeted user account and that are each connection graph similar to a respective identified promotion account targeting the user account; and providing, to the identified related user accounts, the one or more selected items of promoted content.

16. The method of claim 10, wherein the one or more items of promoted content provided by the one 

17. The method of claim 10, wherein the measure of similarity between two connection graphs is a measure of (i) a number of accounts represented in the two connection graphs following same respective 


Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made. 

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)..

5.1. Claims 1, 4, 7-8, 11, 14-15, 18 and 21 are rejected under 35 U.S.C. § 103(a) as being unpatentable over 
Taylor et al.: “LOYALTY PROMOTION APPARATUSES, METHODS AND SYSTEMS”, U.S. Patent Application Publication 2012/0101881 A1, filed May 25, 2011 and published April 26, 2012, hereafter “Taylor”), in view of 
Macgillivray: “FORMATTING ELECTRONIC PROMOTIONAL MATERIAL FOR MOBILE DEVICES”, U.S. Patent Application Publication 20170228789 A1, filed 2006-11-01 and published 2017-08-10).

As per claim 8, Taylor teaches a method performed by a plurality of computers of a messaging platform, the method comprising:
receiving a request to populate a message stream for a requesting user account of the messaging platform (See [0094], when a consumer views an offer from a friend's status update on social media and populates the message by clicking on the message to view the offer. Here the offered status update is a request received and clicking teaches populating),
wherein the requesting user account is subscribed to receive messages provided to the real-time messaging platform by a plurality of followee accounts of the messaging platform (See Fig. 1B and [0038] In a further implementation, the L-PROMO deal engine 174 may send notification to the social media, e.g., Facebook, via the L-PROMO U1 167, to populate merchant offers. Here the merchant offers are interpreted the followee accounts and the social media account is interpreted the connection graph);
determining that a followee account of the plurality of followee accounts for the requesting user account is connection graph (See [0038], in a further implementation, the L-PROMO deal engine 174 may send notification to the social media, e.g., Facebook, via the L-PROMO UI 167, to populate merchant offers. Here the merchant offers are interpreted the similar to each of one or more promotion accounts according to relationship data representing relationships between accounts maintained by the messaging platform (See Fig. 1A, and [0028] and [0024], the merchant may submit information with regard to promotions to the L-PROMO server as the merchants and consumers in offers and promotion may be matching).
As Taylor teaches merchant offers may be matching to merchant promotions as described above, Taylor does explicitly teaching selecting items in promoted accounts that are similar to the merchant offers instead, as required by “in response, selecting one or more items of promoted content provided by the one or more promotion accounts that are connection graph similar to the followee account of the requesting user account”.
 On the other hand, as an analogous art on promoting and providing promotional item as substitution, Macgillivray teaches in response, selecting one or more items of promoted content provided by the one or more promotion accounts that are connection graph similar to the followee account of the requesting user account (See [0010], selecting the substitute electronic promotional item by selecting the substitute electronic promotional item from a plurality of candidate substitute electronic promotional items. At least one of the plurality of candidate substitute electronic promotional items may be related to the electronic promotional item by either being directed to a similar product or by being sponsored by the same entity. Selecting the substitute electronic promotional item from the plurality of candidate substitute electronic promotional items may include dynamically bidding candidate 
It would have been obvious to a person having ordinary skill in the art at the time of invention was made to apply Macgillivray’s teaching on substituting promotional item with similar item selected from advertising candidate items that would have benefitted provider by collecting additional revenue for delivering appropriate content to mobile devices.
Taylor in view of Macgillivray further discloses the following: 
providing, to the requesting user account in response to the request, a message stream having the one or more items of promoted content provided by the one or more promotion accounts that are each connection graph similar to the followee account of the requesting user account (See Macgillivray: [0010], selecting the substitute electronic promotional item by selecting the substitute electronic promotional item from a plurality of candidate substitute electronic promotional items. At least one of the plurality of candidate substitute electronic promotional items may be related to the electronic promotional item by either being directed to a similar product or by being sponsored by the same entity. Selecting the substitute electronic promotional item from the plurality of candidate substitute electronic promotional items may include dynamically bidding candidate substitute electronic promotional items against each other based on parameters selected by respective sponsors of the candidate substitute electronic promotional items).



As per claim 14, Taylor in view of Macgillivray teaches the method of claim 8, further comprising maintaining a candidate map that associates promotion accounts with sufficiently similar connection graphs (See Taylor: Fig. 1A, and [0028] and [0024], the merchant may submit information with regard to promotions to the L-PROMO server as the merchants and consumers in offers and promotion may be matching; and Macgillivray: [0010], selecting the substitute electronic promotional item by selecting the substitute electronic promotional item 
wherein determining that the followee account of the requesting user account is connection graph similar to the one or more promotion accounts comprises determining that the followee account is mapped to the one or more promotion accounts in the candidate map (See Taylor: Figs. 1A and 1B,  [0028], [0024] and [0038] In a further implementation, the L-PROMO deal engine 174 may send notification to the social media, e.g., Facebook, via the L-PROMO U1 167, to populate merchant offers; and the merchant may submit information with regard to promotions to the L-PROMO server as the merchants and consumers in offers and promotion may be matching).

As per claims 1, 4 and 7, Taylor teaches one or more computers and one or more storage devices on which are stored instructions that are operable, when executed by the one or more computers (See [0229], the computer readable medium, such as a magnetic stripe or a memory of a chip or a chipset, may include a volatile, a nonvolatile, a read only, or a 
Therefore, claims 1, 4 and 7 are rejected along the same rationale that rejected claims 8, 11 and 14, respectively.

As per claims 15, 18 and 21, Taylor teaches one or more computer-readable storage media encoded with instructions that, when executed by one or more computers (See [0229], the computer readable medium, such as a magnetic stripe or a memory of a chip or a chipset, may include a volatile, a nonvolatile, a read only, or a programmable memory that stores data and the computer readable medium may including executable instructions that, when executed by a computer, the computer will perform a method), cause the one or more computers to perform operations comprising steps of a method as recited in claims 10 and 15-16 and rejected by setting forth grounds on Taylor in view of Macgillivray under 35 U.S.C. § 103(a) above, respectively.
Therefore, claims 15, 18 and 21 are rejected along the same rationale that rejected claims 8, 11 and 14, respectively. 

5.2. Claims 2-3, 5-6, 9-10, 12-13, 16-17 and 19-20 are rejected under 35 U.S.C. § 103(a) as being unpatentable over 
Taylor in view of Macgillivray, as applied to claims 1, 4, 7-8, 11, 14-15, 18 and 21 above, and further in view of
 Dicker: “IMPLICIT SOCIAL GRAPH EDGE STRENGTHS”, U.S. Patent US 8606721 B1, filed 2008-03-11 and published 2013-12-10).

As per claim 9, Taylor in view of Macgillivray, does not explicitly teach the method of claim 8, wherein two accounts are connection graph similar according to the relationship data when a measure of similarity between respective connection graphs for the two accounts satisfies a similarity threshold.
However, as an analogous art on connection graph, Dicker teaches the method of claim 8, wherein two accounts are connection graph similar according to the relationship data when a measure of similarity between respective connection graphs for the two accounts satisfies a similarity threshold (See col. 2, lines 21-34 and col. 10, lines 8-10, nodes of a social graph represent users of a social networking site. Here, an edge strength may be calculated for each edge that connects a particular user to another user (e.g., each "friend" of the particular user). Relatively high edge strengths may accordingly indicate a relatively high importance of the corresponding user when compared to users corresponding to relatively low edge strengths. In addition to indicating relative user importance, edge scores may similarly indicate multiple 
It would have been obvious to a person having ordinary skill in the art at the time of invention was made to combine Dicker’s teaching with Taylor in view of Macgillivray reference by calculating edge strengths for edges of a connection graph because the calculated connection graphs would have provided an indication representing inter dependency or a relationship between the users, to further better understand the relationships between the users of the social graph.

As per claim 10, Taylor in view of Macgillivray and further in view of Dicker teaches the method of claim 9, wherein the relationship data for each account comprises connection graph data defining one or more relationships in a respective connection graph representing accounts that are subscribed to receive messages from other accounts (See Dicker: col. 2, lines 21-34 and col. 10, lines 8-10, nodes of a social graph represent users of a social networking site. Here, an edge strength may be calculated for each edge that connects a particular user to another user (e.g., each "friend" of the particular user). Relatively high edge strengths may accordingly indicate a relatively high importance of the corresponding user when compared to users corresponding to relatively low edge strengths. In addition to indicating relative user importance, edge scores may similarly indicate multiple other aspects of other types of social 

As per claim 12, Taylor in view of Macgillivray and further in view of Dicker teaches the method of claim 8, 
wherein, for each account, the connection graph data for the account further includes engagement metrics that measure engagements by the account with messages in the streams of messages (See Dicker: col. 4, lines 41-48, edge strength calculation service may determine these edge strengths for one or more of networks 126 or for all or substantially all (e.g., 75%, 90%, etc.) of social graph 124. Service 130 may analyze implicit data (e.g., 45 user behavior or activity), explicit data (e.g., data stored in profiles 122(1)-(Q)), or a combination thereof. In some instances, these determined edge strengths are based on an affinity between users associated with the nodes. Here user activity and affinity between users teaches user engagement metrics that measure engagements by the account with messages), and
wherein a measure of similarity between two connection graphs is based on a similarity between respective engagement metrics included in the graph data of the respective connection graphs (See Dicker: col. 4, lines 41-48, edge strength calculation service may determine these edge strengths for one or more of networks 126 or for all or substantially all 

As per claim 13, Taylor in view of Macgillivray and further in view of Dicker teaches the method of claim 8, wherein a measure of similarity between two connection graphs is a measure of 
(i) a number of accounts represented in the two connection graphs following same respective accounts (See Dicker: Fig. 2 and col. 10, lines 35-37 and 56-58, each of these other nodes connects to node A (corresponding to user 102) via a corresponding edge; and the entries within column 206 therefore corresponding to edges A-B, A-C, A-O, ... , A-N. Here users B, C, D, …, N connect to a common user A, an account of the same respective accounts), 
(ii) a number of accounts represented in the two connection graphs engaging with same respective messages posted to the platform, or both.



Therefore, claims 2-3 and 5-6 are rejected along the same rationale that rejected claims 9-10 and 12-13, respectively.

As per claims 16-17 and 19-20, Taylor teaches one or more computer-readable storage media encoded with instructions that, when executed by one or more computers (See [0229], the computer readable medium, such as a magnetic stripe or a memory of a chip or a chipset, may include a volatile, a nonvolatile, a read only, or a programmable memory that stores data and the computer readable medium may including executable instructions that, when executed by a computer, the computer will perform a method), cause the one or more computers to perform operations comprising steps of a method as recited in claims 9-10 and 
Therefore, claims 16-17 and 19-20 are rejected along the same rationale that rejected claims 9-10 and 12-13, respectively. 
References
6.1. The prior art made of record
A. US Patent Application Publication 20120101881 A1. 
K. US Patent Application Publication 20170228789-A1.
L. US Patent 8606721-B1.
6.2. The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
B. US Patent Application Publication 20100161597 A1.
C. US Patent Application Publication 20100241963 A1.
D. US Patent Application Publication 2006/0055696 A1.
E. US Patent Application Publication 2011/0071898 A1.
F. US Patent Application Publication 2007/0294203 A1.
G. US Patent Application Publication 2004/0083131 A1.
 I. US Patent Application Publication 2012/0054020 A1.
H. US Patent Application Publication 2004/0083131 A1.
 J. US Patent Application Publication 2011/0161164 A1.
Conclusion
7.1. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
7.2. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
8. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The 
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's
Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.